DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the interpretation of the claims under 35 U.S.C. 112(f) have been found persuasive. The interpretation under 35 U.S.C. 112(f) would be withdrawn if the claims weren’t amended to remove the language.   
Applicant’s arguments regarding Shimizu which does not include first, second, and third inflatable mats are correct. However, as presented in the claim rejections below, Sanada teaches the missing features of the first, second, and third mat as well as a controller that activates inflation of the second or third mat based on detected pressure distributions on the mats. As further discussed, Kenta and Mimura teach that lower body contractures and kyphosis are known body conditions in the field of nursing. Therefore, Applicant’s arguments are not persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “further comprised of the mat”. However, claim 1 includes a first mat, a second mat, and a third mat. It is unclear which mat is being claimed in claim 11.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (WO 2015/186182, hereinafter Shimizu) in view of Sanada et al. (JP 2012-029869 A, hereinafter Sanada) further in view of Kenta et al. (JP 2014083141, hereinafter Kenta) further in view of Mimura et al. (JP 2007-082861 A, hereinafter Mimura).
Regarding Claim 1, Shimizu discloses a body state determination device comprising: a sensor that is configured to detect a plurality of pressure distributions 5formed by a body weight of a user; and a controller that is configured to determine a state of a body of the user by comparing the plurality of pressure distributions detected by the sensor with each other (see at least paragraphs [0052]-[0056] of Shimizu which discloses “a data processing device that acquires an output value as a load signal output by a total of 800 pressure detection units 10 of a body pressure sensor 26….In S4, the 
Shimizu does not disclose a first mat comprised of a plurality of fluid cells, wherein the first mat has at least a head side and a foot side, a second mat comprised of one or more fluid cells and a third mat comprised of one or more fluids cells, wherein the second mat and the third mat are disposed between the first mat and the sensor, the second mat being disposed proximate the head side and the third mat being disposed proximate the foot side, the state of the body of the user including a first state wherein the user has a lower limb contracture and a second state wherein the user has a kyphosis, wherein the controller is configured to inflate the second mat if the controller determines a user is in the first state and the controller configured to inflate the third mat if the controller determines the user is in the second state.
However, Sanada teaches a body determination device comprising a controller (processor unit of Sanada), a sensor (sensor unit of Sanada) a support part (2 of 
Shimizu and Sanada do not explicitly disclose the state of the body of the user including a first state wherein the user has a lower limb contracture and a second state wherein the user has a kyphosis, wherein the controller is configured to inflate the second mat if the controller determines a user is in the first state and the controller configured to inflate the third mat if the controller determines the user is in the second state. However, Shimizu has the claimed structure of the sensor and is configured to determine a state of a body of the user by comparing the plurality of pressure distributions detected by the sensor with each other. Sanada teaches inflating cells as a result of certain detected pressure distributions. Therefore, what body condition can be determined from the pressure distribution is a design matter that could be set as appropriate and as necessary by a person having skill in the art. 
Additionally, Kenta teaches lower extremity contractures being well known as a body condition in the technical field of nursing (see at least paragraphs [0073]-[0074] of Kenta). Moreover, it is physically obvious that, in a lower extremity contracture case, the leg part body pressure has a tendency to be applied to the buttocks side in the leg part region. Therefore, since Shimizu teaches detecting pressure in regions of the mattress as discussed above, and Kenta teaches altering regions of pressure beneath a lower limb of a patient due to a contracture, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shimizu’s invention to determine a lower limb contracture. 
Further, in the technical field of nursing care, a kyphosis condition is well known as a body condition as disclosed by Mimura (see at least paragraph [0024] of Mimura). Therefore, one having ordinary skill in the art at the time the invention was filed would find it obvious to compare pressure distributions in regions in portions of detection regions 1-5 which could be considered near a head region and a buttocks region in order to determine kyphosis.
Since Sanada teaches the claimed structure of the first, second, and third mats and the controller being configured to adjust the internal pressure of the mats based on readings by the sensors, programing the controller to inflate the second or third mat based on determination of a lower limb contracture or a kyphosis would have been an obvious choice that could be set as appropriate and necessary by a person having skill in the art especially in view of the teachings of Kenta and Mimura. 
Regarding Claim 2, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 1, wherein the plurality of pressure distributions are pressure distributions acquired from mutually different sites of the body of the user at the same time (see paragraphs [0060]-[0070] as discussed above).  
Regarding Claim 3, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 2, 15wherein the sensor is configured to detect the pressure distribution for each of a plurality of regions along a first direction, while supporting the body weight of the user lying along the first direction (see at least Fig. 9 and paragraph [0060] which discusses breaking the detection units 100 into groups 1-5 as shown in Fig. 9 based on the location of the center of gravity of the patient). 
Regarding Claim 4, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 3, 20wherein the plurality of regions include at least one of a head region, an upper body region, a buttock region, and a foot region (although groups 1-5 of Shimizu are not labeled as head, upper body, buttock, and foot regions, such labels can be considered for groups 1-5 based on at least the detection of the supine or prone positions).   
Regarding Claim 5, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 4, wherein in a case controller is configured to determine that the state of the body of the user shows the lower limb contracture. However, what body condition can be determined from the pressure distribution is a design matter that could be set as appropriate and as necessary by a person having skill in the art. Additionally, Kenta teaches lower extremity contractures being well known as a body condition in the technical field of nursing (see at least paragraphs [0073]-[0074] of Kenta). Moreover, it is physically obvious that, in a lower extremity contracture case, the leg part body pressure has a tendency to be applied to the buttocks side in the leg part region. Therefore, since Shimizu teaches detecting pressure in regions of the mattress as discussed above, and Kenta teaches altering regions of pressure beneath a lower limb of a patient due to a contracture, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shimizu’s invention to determine a lower limb contracture. 
Regarding Claim 6, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 4 or 5, 10but does not explicitly disclose wherein in a case where the pressure distribution of a region that is positioned closer to the head region than a central portion of the upper body region in the first direction is defined as a first upper body pressure distribution, and further in a case where the pressure distribution of a region that is positioned closer to the buttock region than the central portion of the upper body region is defined as a second upper 
Regarding Claim 7, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 4, wherein in a case where a direction extending along the sensor and perpendicular to the first direction is defined as a second direction, and further in a case where the pressure distributions on respective sides in the second direction with respect to a pressure center position in the region are defined as a first pressure distribution and a second pressure distribution, the controller is configured to determine an 51Attorney Docket No.: 10772-010US1orientation of the user in the region, according to a total load generated by the first pressure distribution and a total load generated by the second pressure distribution (see at least paragraphs [0065]-[0066] of Shimizu which discusses the left and right lie positions).  
Regarding Claim 8, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 1, 5wherein the plurality of pressure distributions are pressure distributions acquired from the same site of the body of the user at mutually different times (see at least paragraph [0056] of Shimizu which 
Regarding Claim 9, Shimizu in view of Sanada, Kenta and Mimura make obvious the body state determination device according to claim 8, wherein the sesnor is configured to determine the state of the body 10of the user, according to a change rate obtained in such a way that a change amount of the plurality of pressure distributions is divided by a time difference (see at least paragraph [0056] of Shimizu which discusses the positions of gravity stored in the RAM 48 for the past 3 seconds of sampling).  
Regarding Claim 10, Shimizu in view of Sanada, Kenta and Mimura make obvious the body support device comprising: the body state determination device according to any one of claims 1 to 9; and 15a support unit that includes the sensor (see top mat 20 of Shimizu). 
Regarding Claim 11, Shimizu in view of Sanada, Kenta and Mimura make obvious the body support device according to claim 10, wherein20 the body support device further comprises: a supply/discharge unit which is configured to supply the fluid to each of the fluid cells and discharge the fluid from each of the fluid cells; and a fluid adjustment unit which is configured to drive the supply/discharge unit, according to determination of the controller (see at least paragraph [0047] of Sanada which describes increasing an internal pressure of support cells under certain regions of the patient due to movement of the patient). One having ordinary skill in the art at the time the invention was filed would find it obvious to add the body support of Sanada including the fluid cells and supply/discharge unit to Shimizu’s invention for the purpose of enabling adjustments to the pressure of the support device of Shimizu as a result of the changing pressure distributions of the patient on the support device. Although, Sanada teaches detection and determination units, Shimizu teaches a benefit of enabling position detection of the patient regardless of the orientation that the patient is lying on the support device. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673